Citation Nr: 0917287	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-23 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arteriosclerotic 
vascular disease, including atrial fibrillation, aortic 
dissection, aortic aneurysm, congestive heart failure, 
status-post coronary bypass surgery (heart condition), to 
include as due to cold exposure.  

4.  Entitlement to service connection for segmental small 
bowel resection, to include as secondary to heart condition.

5.  Entitlement to service connection for arthritis of the 
hands, to include as due to cold exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to June 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.

In April 2009, the Veteran appeared and testified at a 
videoconference hearing.  The transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  On April 23, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of his appeals of service 
connection for bilateral hearing loss and tinnitus was 
requested.

3.  The Veteran is not currently diagnosed as having a heart 
or vascular disability related to his period of active duty.

4.  The Veteran's bowel resection is not attributable to his 
period of active duty or a service-connected disability.

5.  The Veteran is not currently diagnosed as having 
arthritis of the hands.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for bilateral hearing loss 
by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for tinnitus by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

3.  A heart disability, to include atrial fibrillation, 
aortic dissection, aortic aneurysm, congestive heart failure 
and coronary bypass surgery, was not caused or worsened by 
service, nor is it presumed to have been caused by service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  The criteria for entitlement to service connection for 
bowel resection are not met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.  The criteria for entitlement to service connection for 
arthritis of the left hand are not met.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

6.  The criteria for entitlement to service connection for 
arthritis of the right hand are not met.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral hearing loss and tinnitus

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2008).  The 
Veteran has withdrawn these claims on appeal and, hence, 
there remains no allegation of error of fact or law of these 
claims for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeals of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, and they are dismissed.

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in May 2004, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims for service connection, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
Veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board specifically finds, however, that the Veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
As such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2004 notice was given prior to the 
appealed AOJ decision, dated in April 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In April 2009, the 
Veteran appeared and testified at a videoconference hearing.  
VA is not required to schedule the Veteran for a physical 
examination because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
service upon which any of the Veteran's current disabilities 
may be based.  As such, the Board will not remand this case 
for a medical examination.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

Service connection

The Veteran seeks service connection for a heart condition, 
bowel resection, and arthritis of the hands.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

Arthritis and cardiovascular renal disease are deemed to be 
chronic diseases under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted if the evidence shows that 
the diseases manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
38 C.F.R. § 3.307.  

The Veteran's service treatment records (STRs) were formally 
found to be unavailable.

The Board notes at this juncture that it has a heightened 
duty to provide its reasons and bases in rendering a decision 
when a veteran's service treatment records have been lost or 
destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 
371 (2005) ("In cases where . . . the appellant's [STRs] 
have been lost or destroyed, the Board's obligation to 
provide well-reasoned findings and conclusions, to evaluate 
and discuss all of the evidence that may be favorable to the 
appellant, and to provide an adequate statement of the 
reasons or bases for its rejection of such evidence is . . . 
heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (noting that "when [STRs] are presumed destroyed, 
'the BVA's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.' This rule has become well entrenched in the 
Court's caselaw") (quoting O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).

Heart condition

The Veteran contends that his heart condition was caused by 
in-service cold exposure, and/or in-service trauma to the 
chest.  The Veteran initially claimed that his heart 
condition was the result of cold exposure near Pike's Peak 
during service.  He alleged that he and other service members 
were trapped near the peak for a few days, which included 
some blizzard-like weather.  The Veteran could not remember 
being treated for exposure to the cold immediately or upon 
return to the field, but he recalled being transferred to 
Virginia the next day.  He recalled being treated in Virginia 
for the effects of exposure to the cold.  The Veteran opined 
that his in-service exposure to the cold caused him to suffer 
circulatory problems which resulted in the need for a heart 
valve replacement, maze procedure to correct atrial 
fibrillation, aortic dissection (causing an obstruction in 
the bowel), aortic aneurysm, and other medical problems.  

As noted above, the Veteran's STRs are not available for 
review.  The post-service treatment records reflect the onset 
of any heart-related condition in January 2000 when the 
Veteran was first diagnosed as having atrial fibrillation.  
In this July 2000 treatment record, the Veteran indicated 
that he had complained of related symptomatology for several 
years.  This record also referenced a compression fracture at 
T11 and T12 in 1978, and a 1998 radiology report confirmed 
those findings.  These post-service treatment records did not 
reflect any treatment for residuals of cold exposure, nor did 
the Veteran report a history of cold exposure.  In January 
2001, the Veteran underwent an aortic valve replacement.  In 
January 2003 the Veteran had a thoracic aortic dissection and 
a small bowel resection from embolic phenomena.  These 
records do not associate any current heart disability with 
the Veteran's service.  

In a November 2006 letter from the Veteran's treating 
physician, he indicated that the Veteran had a history of 
aortic insufficiency, atrial fibrillation with aortic root 
dilation, and underwent an aortic valve replacement.  Noted 
also was the Veteran's history of aortic dissection that was 
managed non-surgically, "but complicated by embolic event to 
the intestine and the necessity of [a] partial resection of 
[the] small bowel for ischemia."  The physician indicated 
that the Veteran continued to be followed, but no surgical 
intervention was currently anticipated.  The physician made 
no reference to any history of cold exposure or trauma in 
service as being the cause of these conditions.  

In May 2007, the Veteran underwent a MRI and it revealed a 
thoracoabdominal aortic aneurysm.  No mention was made 
regarding any relation between the aneurysm and service or 
residuals of cold exposure.  

In April 2009, the Veteran testified that in addition to 
being stranded in the Pike's Peak area for a few days during 
the blizzard, he incurred chest trauma that may have caused 
his heart condition.  He advised that when trucks were sent 
to pick him and the other service members up, they were all 
packed into the back to the trucks.  At one point during the 
journey, the truck stopped and this caused people to be 
crushed-including the Veteran who was crushed against a 
metal pole.  He recalled feeling a terrible pain in the back 
and chest.  He also related that the back of the trucks were 
only covered in canvas and that wind was blowing in the truck 
and this caused his frostbite.  The Veteran testified that he 
did not seek medical treatment because he did not want to 
lose his orders to go to Virginia.  He recalled that while 
stationed in Virginia he was treated for two fractures in his 
spine, but he could not recall in which hospital he was 
treated.  The Veteran testified that he believes these 
fractures caused his aorta to not be in the right position.  
He stated that he did not seek post-service treatment for his 
complaints of pain, because he just had to live with it.  He 
testified that he first received post-service treatment for 
his complaints in 1998.  The Veteran could not identify 
whether there were any clinical opinions definitively linking 
his current heart condition to service.  

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for a heart condition.  As 
indicated above, the Veteran's STRs are unavailable, and the 
Board has a heightened duty to explain its reasons and bases 
for denying a claim.  Relevant post-service treatment records 
do not indicate any treatment for symptoms of a heart 
condition until 2000-over 40 years following service.  
Further, the relevant treatment records do not show a link 
between service, the alleged exposure to cold and the alleged 
chest trauma, and his currently diagnosed heart condition.  
Moreover, the clinical evidence does not reflect the Veteran 
reporting a history of cold exposure in service, and he 
reported fractures of the T11 and T12 in 1978.  

Although the Board appreciates the Veteran's assertions as to 
the etiology of his currently diagnosed heart condition, it 
notes that the Veteran is competent, as a layman, to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the Veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Finally, the Veteran's assertions are against the 
great weight of the evidence of record-specifically, there 
is no evidence of record of any heart or vascular condition 
for more than 40 years following service, nor is there 
evidence that the Veteran sought any post-service treatment 
complaining of an in-service injury or exposure to cold.  
Absent a competent medical opinion linking the Veteran's 
currently diagnosed heart condition to service, or that his 
symptoms were manifested within one year of service 
separation, service connection must be denied on both a 
direct and presumptive basis.  

Bowel resection

The Veteran's main contention is that his aortic dissection, 
which he claims was caused by service, caused a portion of 
his bowel to become necrotic and required a bowel resection.  

There is no question that the Veteran underwent a bowel 
resection in January 2003.  The relevant question before the 
Board is whether this resection had its onset in service or 
was due to a service-connected disability.  As noted in the 
section above, the Board is denying service connection for a 
heart condition, and as such, the Veteran's claim of service 
connection for a bowel resection cannot be allowed on a 
secondary basis.  

The Board finds that the Veteran is not entitled to service 
connection on a direct basis either.  The Veteran has not 
contended that his bowel resection was the result of an in-
service injury, nor are there treatment records relating to 
the onset of a bowel condition for nearly 45 years following 
service.  Moreover, the record reflects that the bowel 
resection was following discovery of an acute instance of 
bowel necrosis without any prior symptomatology.  There is no 
evidence that the Veteran's bowel resection was in any way 
related to his service.  Absent a competent medical opinion 
linking the Veteran's bowel resection to service, service 
connection is also denied on a direct basis.  

Arthritis of the hands

The Veteran contends that he has arthritis of the hands due 
to cold exposure in service.  As noted above, the Veteran's 
STRs are unavailable.  There are, however, no post-service 
treatment records reflecting a diagnosis of or treatment 
related to arthritis of the hands, nor has the Veteran made 
VA aware of any outstanding records that reflect a diagnosis 
of arthritis of the hands.  Further, there are no post-
service treatment records reflecting any treatment for 
residuals of cold exposure.  During his April 2009 hearing, 
the Veteran testified that he received treatment in service 
for frostbite or residuals of cold exposure in his hands.  He 
recalled it being diagnosed as peripheral neuropathy, but 
then indicated that he was actually treated for frostbite.  
Again, there are no treatment records reflecting a diagnosis 
of arthritis of the hands.

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of arthritis of the hands, nor 
is there any diagnosis of peripheral neuropathy.  Absent a 
disease or injury incurred during service or as a consequence 
of a service-connected disability, the basic compensation 
statutes cannot be satisfied.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, because there is no evidence of 
arthritis, or any other condition of the hands related to the 
Veteran's service, service connection must be denied. 


ORDER

The appeal of entitlement to service connection for bilateral 
hearing loss is dismissed.

The appeal of entitlement to service connection for tinnitus 
is dismissed.

Service connection for a heart condition is denied.

Service connection for bowel resection is denied.

Service connection for arthritis of the left hand is denied.

Service connection for arthritis of the right hand is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


